        Case 4:20-cv-04479-RS Document 1 Filed 07/07/20 Page 1 of 8



 1   GAUTAM DUTTA (State Bar No. 199326)
     BUSINESS, ENERGY, AND ELECTION LAW, PC
 2   1017 El Camino Real # 504
     Redwood City, CA 94063
 3   Telephone: 415.236.2048
     Email: Dutta@BEELawFirm.com
 4   Fax: 213.405.2416

 5   Attorneys for Plaintiffs
     DONALD BLANKENSHIP and DENISE PURSCHE
 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10

11   DONALD BLANKENSHIP and DENISE                      CASE NO.
     PURSCHE
12                                                      COMPLAINT FOR DECLARATORY AND
                        Plaintiffs,                     INJUNCTIVE RELIEF
13
            vs.                                         JUDGE:
14
     GAVIN NEWSOM, in only his official
15   capacity as Governor of California; and
     ALEX PADILLA, in only his official
16   capacity as Secretary of State of California;

17                      Defendants.

18

19
                                            INTRODUCTION
20
           1.      To ensure that Donald Blankenship is not unconstitutionally deprived of his right
21
                   to appear on the Nov. 3, 2020 Presidential ballot, Mr. Blankenship and Contra
22
                   Costa County voter Denise Pursche ask the Court to declare unconstitutional and
23
                   enjoin California’s statutory in-person signature collection requirements.
24
           2.      By granting swift relief, the Court will ensure that the current public-health
25
                   emergency caused by COVID-19 and the Governor’s emergency orders does not
26
                   unconstitutionally (1) deny ballot access to Presidential candidates, and (2) deprive
27
                   voters of their right to vote for candidates of their choice.
28

                                                                                             COMPLAINT
     Case 4:20-cv-04479-RS Document 1 Filed 07/07/20 Page 2 of 8



 1                                      THE PARTIES

 2     3.    Plaintiff Donald Blankenship was nominated by the Constitution Party at its May

 3           2, 2020 virtual Convention as its candidate for the United States President.

 4     4.    Plaintiff Denise Pursche, a resident and registered voter in Costra County County,

 5           seeks to vote for Mr. Blankenship in the 2020 presidential election.

 6     5.    Defendant Gavin Newsom is the Governor of California. Defendant Newsom has

 7           authority over the enforcement of the California Elections Code during a state of

 8           emergency. Defendant Newsom’s official address is 1303 Tenth Street, Suite

 9           1173, Sacramento, CA 95814.

10     6.    Defendant Alex Padilla is the Secretary of State of California. Pursuant to

11           Elections Code §12172.5, Secretary Padilla is the State’s chief elections official

12           and has ultimate authority over the enforcement of the California Elections Code,

13           including the provisions challenged in this lawsuit. Defendant Padilla’s official

14           address is 1500 Eleventh Street, Sacramento, CA 95814.

15                             JURISDICTION AND VENUE

16     7.    This Court has federal-question jurisdiction in this case pursuant to 28 U.S.C.

17           §1331, 42 U.S.C. §1983, and 42 U.S.C. §1988. Defendants are state officials who

18           maintain offices throughout the State of California. This Court has personal

19           jurisdiction over Defendants, for they are California public officials who are being

20           sued in their official capacities.
21     8.    Venue is proper under 28 U.S.C. §1391 because Plaintiff Denise Pursche lives and

22           votes in Contra Costa County.

23                               GENERAL BACKGROUND

24     9.    On October 31, 2019, Mr. Blankenship filed his Statement of Candidacy with the
25           Federal Election Commission (“FEC”).
26     10.   On May 2, 2020, Mr. Blankenship was named the Constitution Party’s nominee
27           for the President of the United States.
28
                                                           COMPLAINT
                                                  -2-
     Case 4:20-cv-04479-RS Document 1 Filed 07/07/20 Page 3 of 8



 1     11.   In California, nomination papers for an independent nominee for President of the

 2           United States must be circulated for signatures between April 24, 2020 and August

 3           7, 2020, pursuant to Cal. Elections Code §8403.

 4     12.   Pursuant to Cal. Elections Code §8400, the nomination papers must be signed by

 5           at least 196,964 registered voters in California (equivalent to 1% of the statewide

 6           registration from the last Report of Registration prior to the Nov. 2018 General

 7           Election).

 8     13.   In Dec. 2019, an outbreak of respiratory disease caused by a novel coronavirus
 9           emerged in China. The respiratory disease caused by the novel coronavirus, now
10           known as “COVID-19”, is an infectious disease that can spread from person to
11           person and can result in serious illness and death.
12     14.   On January 30, 2020, after the coronavirus outbreak had spread well beyond China,
13           the World Health Organization declared that COVID-19 constitutes a Public
14           Health Emergency of International Concern.
15     15.   On January 31, 2020, as a result of confirmed cases of COVID-19 in the United
16           States, Health and Human Services Secretary Alex M. Azar II declared a
17           nationwide public health emergency retroactive to January 27, 2020.
18     16.   On February 27, 2020, the Centers for Disease Control issued guidance
19           recommending, among other things, that members of the public practice “social
20           distancing” and minimize close contact with others in order to slow the spread of
21           COVID-19.
22     17.   On March 11, 2020, the World Health Organization declared COVID-19 to be a
23           global pandemic.
24     18.   On Mar. 19, 2020, in response to the unprecedented COVID-19 pandemic,
25           Defendant Newsom issued Executive Order N-33-20 (the “Stay-at-Home Order”),
26           which directed all Californians to stay home except those who held essential jobs
27           (“Essential Workers”) or to shop for essential needs.
28
                                                           COMPLAINT
                                              -3-
         Case 4:20-cv-04479-RS Document 1 Filed 07/07/20 Page 4 of 8



 1         19.    The Stay-at-Home Order further required that Essential Workers who leave their

 2                homes must maintain social distancing standards by remaining at least six feet apart

 3                from others.

 4         20.    Under the Stay-at-Home Order, public professional, social, and community mass

 5                gatherings are prohibited.

 6         21.    It is unclear whether the Stay-at-Home Order provides an exception for a

 7                candidate’s signature-collection activities.

 8
           22.    On Mar. 20, 2020, Defendant Newsom issued Executive Order N-34-20, which
 9
                  acknowledged the danger posed by coronavirus to voting rights, declaring that the
10
                  virus would “impair the ability of relevant state and local officials, including
11
                  county elections officials and the Secretary of State, and the volunteers supporting
12
                  them, to meet statutory deadlines associated with these responsibilities.”
13
           23.   In relevant part, the Mar. 20, 2020 Order stated that “in-person voting presents risks
14
                  to public health and safety in light of the COVID-19 pandemic, and could risk
15
                  undermining social distancing measures imposed by the State Public Health
16
                  Officer[.]”1
17

18         24.   To ensure that California elections remain “accessible, secure, and safe”, the Mar.

19                20, 2020 Order mandated that voters across California be given the option to vote

20                by mail, without having to cast their votes in person.

21
           25.   Mr. Blankenship and Ms. Pursche understand that the requirement that Mr.
22
                  Blankenship gather at least 196,964 “wet” signatures remains in effect.
23
           26.   Simply put, the Stay-at-Home Order has rendered it effectively impossible for
24
                  Presidential candidates like Mr. Blankenship to obtain nearly 200,000
25
                  signatures by August 7, 2020, California’s statutory deadline.
26
           27.    Collecting signatures is a time-consuming process, which requires close
27
     1
28         Italics added.

                                                                 COMPLAINT
                                                    -4-
     Case 4:20-cv-04479-RS Document 1 Filed 07/07/20 Page 5 of 8



 1              contact with voters across California. It involves on going to places where the

 2              public congregates. Many businesses remain closed and all large, and public mass

 3              gatherings are still prohibited. Additionally, because of public-health concerns,

 4              voters at large are reluctant not only to attend public gatherings, but to speak with

 5              signature gatherers.

 6     28.      Furthermore, collective signatures for a candidate requires coming into close

 7              contact with individual voters, generally closer than six feet, to hand them a copy

 8              of information about a candidate to review, answer questions, instruct the voter

 9              where to sign, and properly witness the voter signature.

10     29.      Under these extraordinary measures and unprecedented circumstances, there is

11              absolutely no compelling or legitimate state interest to enforce the filing

12              deadline or maintain the required number of elector signatures, and to do so is

13              unconstitutional.

14     30.      Enforcing the filing deadlines without reducing the required number of voter

15              signatures under these unprecedented circumstances is unconstitutional as

16              applied, for it imposes requirements that Mr. Blankenship cannot meet in the

17              wake of the COVID-19 pandemic.

18     31.      This effectively prevents Mr. Blankenship, through no fault of his own, from

19              getting his name on California’s Nov. 3, 2020 Presidential ballot.

20     32.      Mr. Blankenship and his supporters are poised to suffer irreparable harm if
21              they are deprived of their constitutional right to vote for the candidate of their

22              choice if Mr. Blankenship’ s name is not permitted to be on the ballot.

23                                  FIRST CLAIM FOR RELIEF

24           As-Applied Violation of the United States Constitution and 42 U.S.C. §1983

25                                     (Amendments I & XIV)

26                      Alleged by Mr. Blankenship against All Defendants
27     33.      The foregoing allegations are hereby incorporated by reference.

28     34.      The combination of the unprecedented COVID-19 pandemic, Defendant
                                                              COMPLAINT
                                                  -5-
     Case 4:20-cv-04479-RS Document 1 Filed 07/07/20 Page 6 of 8



 1              Newsom’s Stay-at-Home Order, and Defendant Padilla’s application and

 2              enforcement of Cal. Elections Code §8403 is unconstitutional, as applied, to

 3              Presidential candidate Donald Blankenship.

 4     35.      Defendants’ actions effectively prohibit Mr. Blankenship from getting the required

 5              number of signatures, and in turn, prevent him from having his name placed on the

 6              Nov. 3, 2020 Presidential Election ballot. In this manner, Defendants are poised to

 7              violate Mr. Blankenship’s freedom of speech and association, equal protection,

 8              and due process rights guaranteed by the First and Fourteenth Amendments, as

 9              enforced by 42 U.S.C. § 1983.

10     36.      Defendants’ enforcement of the statutory requirements in conjunction with the

11              Stay-at-home Order make it virtually impossible for Blankenship and other

12              similarly situated candidates to get their names on California’s Nov. 3, 2020

13              Presidential ballot. Under the circumstances, those requirements are burdensome,

14              unreasonable, and not narrowly tailored to meet any compelling or legitimate state

15              interest.

16     37.      A real and actual controversy exists between the Parties.

17     38.      Mr. Blankenship has no adequate remedy at law other than this action for

18              declaratory and injunctive relief.

19     39.      Mr. Blankenship is suffering irreparable harm as a result of the violations

20              complained of herein, and that harm will continue unless those violations are
21              declared unlawful and enjoined by this Court.

22                               SECOND CLAIM FOR RELIEF

23           As-Applied Violation of the United States Constitution and 42 U.S.C. §1983

24                                     (Amendments I & XIV)

25                          Alleged by Ms. Pursche against All Defendants

26     40.      The foregoing allegations are hereby incorporated by reference.
27     41.      The unconstitutional exclusion of Mr. Blankenship’s candidacy through the

28              unconstitutional enforcement of the filing deadline and signature requirements
                                                             COMPLAINT
                                                     -6-
         Case 4:20-cv-04479-RS Document 1 Filed 07/07/20 Page 7 of 8



 1                  deprives Denise Pursche of an effective choice at the ballot, is wholly

 2                  unreasonable, and fails to meet any compelling or legitimate state interest.

 3          42.     A real and actual controversy exists between the Parties.

 4          43.     Ms. Pursche has no adequate remedy at law other than this action for declaratory

 5                  and injunctive relief.

 6          44.     Ms. Pursche will suffer irreparable harm if she is unconstitutionally deprived of

 7                  the right to vote for the Presidential candidate of her choice.

 8          45.     Defendants’ enforcement of the filing deadline and signature requirements

 9                  deprives Ms. Pursche and other similarly situated voters of her constitutional right

10                  to vote for the Presidential candidate of her choice.

11                                           PRAYER FOR RELIEF

12          Plaintiffs Donald Blankenship and Denise Pursche ask that the Court to grant the

13   following relief:

14          I.      Enter judgment declaring that California’s statutory ballot-access requirements are

15                  unconstitutional, as applied to independent Presidential nominee Donald

16                  Blankenship.

17          II.     Issue a temporary restraining order, preliminary injunction, and permanent

18                  injunction prohibiting enforcement of California’s filing deadline and signature

19                  requirements for Presidential candidates for California’s November 3, 2020

20                  general election, as well as any substitute requirements that Defendants may
21                  subsequently adopt or promote that violate Plaintiffs’ constitutional rights.

22          III.    Issue a temporary restraining order, preliminary injunction, and permanent

23                  injunction prohibiting Defendants from printing the Nov. 3, 2020 Presidential

24                  ballot unless Defendants extend the statutory filing deadline and decrease the

25                  signature requirement to an achievable number in light of the COVID-19 public-

26                  health emergency.
27          IV.     Awarding all reasonable attorney’s fees and costs to Plaintiffs.

28          V.      All other relief that the Court deems just and equitable.
                                                                   COMPLAINT
                                                      -7-
       Case 4:20-cv-04479-RS Document 1 Filed 07/07/20 Page 8 of 8



 1

 2

 3   DATED: July 7, 2020

 4
                                               BUSINESS, ENERGY, AND ELECTION
 5
                                               LAW, PC
 6

 7

 8                                             By: /s/ Gautam Dutta

 9                                                        GAUTAM DUTTA, ESQ.
10                                             Attorneys for Plaintiffs
                                               DONALD BLANKENSHIP and DENISE
11                                             PURSCHE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       COMPLAINT
                                         -8-
